         Case 1:20-cv-00731-PAE Document 126 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TUTOR PERINI BUILDING CORP.,

                                        Plaintiff,                       20 Civ. 731 (PAE)
                        -v-
                                                                               ORDER
 SLAYTON VENTURES, LLC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is presently scheduled for April 29, 2021 at

11:00 a.m. Dkt. 124. Due to a conflict with the Court’s schedule, that conference is rescheduled

for May 3, 2021, at 11:00 a.m. The deadline for the parties’ joint letter and case management

plan is extended to April 27, 2021. In light of the public health situation, this conference will

remain a telephonic conference. The parties should call into the Court’s dedicated conference

line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#) key.

Counsel are directed to review the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s

procedures for telephonic conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                             PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 13, 2021
       New York, New York
